internal_revenue_service index number number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-120868-98 date date legend trust second trust a b trustee state court charity date date date date plr-120868-98 dear this letter responds to your letter dated date and subsequent correspondence requesting the following rulings trust as reformed qualifies as a charitable_remainder_unitrust under sec_664 and of the internal_revenue_code and the reformation of trust is a qualified_reformation under sec_2055 facts a died on date under the terms of a’s will all of a’s property and estate after payment of debts taxes and expenses passed to trust a revocable unfunded inter_vivos_trust established by a on date that became irrevocable on a’s death trust’s governing instrument provides that commencing on a’s death the trustee is required to pay a unitrust_amount to a second trust for the benefit of b for life with remainder to charitable organizations described in sec_170 on b’s death the trust’s assets will be distributed to charity an organization described in sec_2055 trust is governed by the laws of state when trust instrument was executed b was a minor however when a died and trust was subsequently funded b was of majority age because second trust is an impermissible recipient of the unitrust_amount under sec_1_664-3 and of the income_tax regulations trust does not qualify as a charitable_remainder_unitrust under sec_664 and consequently on date trustee petitioned court to terminate second trust and reform trust to ensure that trust qualifies as a charitable_remainder_unitrust under sec_664 and by final order dated date court terminated second trust and reformed trust to make b the income_beneficiary of trust for her life it is represented that the reformation is effective as of a’s date of death law and analysis under sec_664 a charitable_remainder_unitrust is a_trust that provides for the distribution of the unitrust_amount at least annually for life or a term of years to one or more persons at least one of which is not a charitable_organization with an irrevocable remainder_interest to be held for the benefit of or paid over to a qualified charitable_organization plr-120868-98 sec_1_664-1 provides that for a_trust to be a charitable_remainder_trust it must satisfy the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code but in no event prior to the time property is first transferred to the trust for the preceding sentence neither the grantor nor the grantor's spouse is treated as the owner of the trust merely because the grantor or the grantor's spouse is named as a recipient of the annuity or unitrust_amount sec_1_664-1 provides that for purposes of sec_2055 and sec_2106 a charitable_remainder_trust is deemed created at the date of death of the decedent even though the trust is not funded until the end of a reasonable period of administration or settlement if the obligation to pay the annuity or unitrust_amount with respect to the property passing in trust at the death of the decedent begins as of the date of death of the decedent even though the requirement to pay such amount is deferred sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount_paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in plr-120868-98 sec_642 sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 defines reformable_interest as any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 defines qualified_interest as an interest for which a deduction is allowable under sec_2055 the interest passing to charity under trust is a reformable_interest under sec_2055 because an estate_tax deduction for the value of the remainder_interest would have been allowable under sec_2055 but for the provisions of sec_2055 in addition all payments to persons other than an organization described in sec_2055 are expressed as a fixed percentage of the fair_market_value of the property it is represented that under state law the reformation of trust is effective as of the date of the decedent’s death and the nonremainder interest will terminate at the same time before and after the reformation it is also represented that the difference between the actuarial value of the qualified_interest and the actuarial value of the plr-120868-98 reformable_interest does not exceed percent of the actuarial value of the reformable_interest the governing instrument of trust as reformed contains provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 after reviewing the facts and relevant documents submitted we conclude that trust as reformed satisfies the requirements of a charitable_remainder_unitrust under sec_664 and accordingly the reformation qualifies as a qualified_reformation under sec_2055 and an estate_tax charitable deduction is allowed for the present_value of the remainder_interest in trust determined in accordance with sec_20_2055-2 of the estate_tax regulations no opinion is expressed on the federal tax consequences of the formation or operation of the trust under the provisions of any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-120868-98 under a power_of_attorney on file in this office we are sending a copy of this letter to trustee sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
